DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2. 	Applicant filed the response to Election/Restriction requirement on 06/29/2022 and elected Species A (paragraph 68 and Figure 5) for continued prosecution, without traverse (Applicant remarks, page 1). Further, Applicant identified Species A represented by paragraph 68 and figure 5 by electing claims 1-7, 9-11, 13, 16-18, and 20 for prosecution.
However, claims 9-11, 13, 16-18, and 20 are dependent on claims 8 and 15 respectively that were not elected for prosecution. Thus, claims 9-11, 13, 16-18, and 20 are withdrawn from consideration and Examiner elected claims 1-7 for prosecution on the merits. 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/26/2021, 04/21/2021, and 08/04/2022.   The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
4.	The drawings, figures 3-8 are objected to because the drawings are not of sufficient quality to permit adequate reproduction (37 CFR 1.184(1)), all lines, numbers, and steps are not sufficiently dense and dark, and the drawings should be in black and white without graying or shading. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required. 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

5.	Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation
Nonfunctional Descriptive Material
6.	Nonfunctional descriptive material is generally not given patentable weight. See MPEP 2111.05. Any difference related merely to the meaning and information conveyed through labels (i.e., the type of the item) which does not explicitly alter or impact the steps of the method is nonfunctional descriptive material and does not patentably distinguish the claimed invention from the prior art in terms of patentability.
7.	Claim 3 recites “wherein the secure ticket request form is a secure PDF file”.
	Claim 5 recites “wherein the electronic address associated with the customer is an email address”.
Claim Rejections - 35 USC §101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
10.	In the instant case, claim 1 is directed to a “method for facilitating secure payment for the purchase of event tickets”.
11.	Claim is directed to the abstract idea of “purchasing tickets to an event” which is grouped under “Certain methods of organizing human activity is similar to commercial interactions such as sales activities or behaviors” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p.p. 50-57 (Jan. 7, 2019))). Claim recites “receiving, by… client, an event ticket request from an … address associated with a customer; communicating … to a secure ticket request form to the … address associated with the customer; receiving … a completed … signed secure ticket request form comprising credit card information from the … address associated with the customer; submitting … a credit card authorization based on the credit card information; charging … a credit card corresponding to the credit card information; communicating … a payment authorization to the … client; and communicating … at least one of the event tickets, a purchase confirmation, and a payment receipt to the … address associated with the customer”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
12.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a ticket or venue manager computer or client”, “a link”, “electronically signed secure ticket request form”,  and “a server” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) the acts of purchasing tickets to an event.  
13.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements such as the “ticket or venue manager computer or client”, “link”, “electronically signed secure ticket request form”, and “server”, that are not sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of purchasing tickets to an event using computer technology (e.g. the processor). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
14.	Hence, claims are not patent eligible.
15.	Dependent claims 2 and 3 describe the secure ticket request form. Dependent claim 4 describes collecting transaction information relating to the secure payment and generating an accounting report. Dependent claims 5 and 6 describe the electronic address and communication with the customer. Dependent claim 7 describes the details of the receiving the event tickets, the purchase confirmation and the payment receipt. These claims further describe the use of the processor or computer system to automate or implement the abstract idea. 
Conclusion
16.	The claims as a whole do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.
17.	Accordingly, there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20170255882A1 – Clark et al. – Discloses systems and methods for facilitating access to events based on associations between payment accounts and such access wherein the method includes receiving, at a computing device, an access request for an event where the access request is associated with a consumer requesting access to the event.
US20180302287A1 – Sussman et al. – Discloses method and system of performing allocations of tickets via a computer system, wherein the method comprising: receiving a first plurality of ticket requests over the network from a first plurality of users during the first period of time.
US20190012612A1 – Skeen et al. – Discloses a computer implemented system for providing ticketing reservation and purchasing functionality for enabling and/or facilitating users in performing activities/operations relating to group ticket reservations and/or automated conditional ticket purchases for various types of events. 
US20100312587A1 – Benson et al. – Discloses a ticketing management system and computer implemented method for managing ticket requests including a request management system, configured to receive ticket requests and allocate tickets to purchasers, a back-end office ticketing system, configured to record ticket requests and a fulfillment center configured to receive the ticket requests from the back-end office ticketing system and deliver the tickets to the purchasers.
US20150051928A1 – Gibson et al. – Discloses a system and methods for providing variable distribution and access control for purchased event tickets, wherein a network-based system receives an order for electronic tickets purchased by a buyer, receives one or more recipients other than the buyer for one or more of the electronic tickets, receives delivery options for the recipients from the buyer.

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





 Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692